DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 11-21 in the reply filed on 9/22/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 15, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sachs et al. (US 2002/0157799 A1, hereinafter Sachs, cited by applicant).
Re Claim 11. Sachs teaches a casting mould (Fig. 6-8, item 512) for filling with melt under a casting pressure, the casting mould comprising. 
a wall made of a refractory and gas-permeable material (item 504, para. 75 & 127, wherein the wall is built up with the aid of a generative manufacturing method (para. 161-168, a product-by-process limitation), wherein the wall comprises a support structure (item 506) formed by open 

	Since the mould of Sachs and the claimed mould are structurally indistinguishable, the mould of Sachs is capable of performing all the claimed functions.
 While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.

Re Claim 12. Sachs teaches wherein the casting mould is a precision casting mould (Fig. 8).
  
Re Claim 13. Sachs teaches wherein the wall comprises an inner side facing the future cast part and an outer side facing away from the future cast part, wherein a negative mould of a cast part to be cast is formed at the inner side of the wall and the support structure is arranged at the outer side of the wall (Fig. 8).  

Re Claim 15. Sachs teaches wherein the casting mould is built up layer by layer with the aid of 3D printing (para. 161-168, a product-by-process limitation).  

Re Claim 20. Sachs teaches wherein the wall thickness of the support structure is between 0.1 mm and 75 mm (para. 99 & 149).  

"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.

Re Claim 21. Sachs teaches wherein the casting mould is a single-crystal casting mould (para. 156, intended use).

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs.
The teachings of Sachs have been discussed above.
Sachs fails to specifically teach that a surface structure having a very low roughness (Rz<100 micron) is formed at the inner side of the wall.  
However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Sachs have a surface structure with a very low roughness (Rz<100 micron) formed at the inner side of the wall, to make a product with a smooth surface and minimize post processing.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs as applied to claim 11 above, and further in view of Roby (US 2010/0006252 A1).
Sachs fails to specifically teach that multiple identical or different casting moulds are connected to form a gating system in an aciniform manner.

The invention of Roby encompasses method for rapid generation of multiple investment cast parts. Roby teaches that that multiple identical casting moulds (Fig. 7, item 62) are connected to form a gating system (items 11, 66 & 68) in an aciniform manner (Fig. 7).
In view of Roby, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Sachs to have multiple identical casting moulds connected to form a gating system in an aciniform manner to produce multiple cast parts simultaneously.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs as applied to claim 11 above, and further in view of Trivedi et al. (US 2019/0111590 A1, hereinafter Trivedi).
Re Claim 16. Sachs fails to specifically teach that the support structure is designed to be coarser when moving in a direction from the inner side toward the outer side of wall in comprising increasingly larger hollow spaces when moving in a direction from the inner side toward the outer side of the wall.


 In view of Trivedi, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Sachs to employ the support structure comprising increasingly larger hollow spaces when moving in a direction from the inner side toward the outer side of the wall; since Trivedi teaches the advantage of using the configuration, which is to improve heat conduction (para. 46-49).

Re Claim 17. The combination teaches the hollow spaces are angular (Trivedi, Fig. 3) and/or in the shape of cuboids (Sachs, Fig. 8).  

Re Claim 18. As Trivedi teaches to use more material closer to hot liquid (Fig. 3C, para. 46-49), it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Sachs in view of Trivedi to form the support structure comprising wall thicknesses that become thinner from the inner side toward the outer side of the wall, since Trivedi teaches the advantage of using the configuration, which is to improve heat conduction (para. 46-49).
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

9/29/2021